Case 1:19-cv-00009-DCN Document 71 Filed 11/02/20 Page 1 of 1
U.S, Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
(RRR ea aa ON Naa ee AD Sg EG
PLAINTIFF COURT CASE NUMBER
Twin Falls NSC, LLC 1:19-cv-00009-DCN
DEFENDANT TYPE OF PROCESS
Southern Idaho Ambulatory Surgery Center, LLC Writ of Execution

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE See Instructions to U.S. Marshal attached to Writ of Execution

 

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
Number of parties to be l
Philip J. Griffin, Holland & Hart LLP, 800 W. Main St., Suite 1750, Boise, ID 83702 served in this case
Check for service
on U.S.A,

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (laelude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

See Instructions to U.S. Marshal attached to Writ of Execution

 

 

 

 

 

 

SignatupeogAAtomey other Origin i requesting service on behalf of: >] PLAINTIFF TELEPHONE NUMBER DATE
SES [| DEFENDANT 208-383-3902 10/28/2020
7 SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
| acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated, Origin Serve
(Sign only for USM 283 if more . :
than one USM 285 is submitted) 4. No. DIS | No G 3ST, QGect Anh wap

 

 

 

 

 

| hereby certify and return that | have personally served . [7] have legal evidence of service, [] have executed as shown in "Remarks", the process described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

CD [hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

Name and title of individual served (if not shown above) Date Time (J am
\ \ \ iy < \, ‘ fx] pm

Meaous Ht verre E eC lleuas -~ SL. EVads Ras ANoV Beet | ISIS

Address (complete only different than shown above) Signature of U.S, Marshal or Deputy

D.L. EVENS / SAO LD, Vein Sire, Boe TE

 

EH BanlET, Pan\ Ly

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U-S. Marshal* or
(including endeavors) (Amount of Refund*)

yaor> ad aw Rizo cb hs “Wa fH
REMARKS

Neco *** INIA qowwided im Me Ruvornd of &), 401,38. Caders Cueck

 

 

 

 

 

 

 

% OS T2218 Aww a dees Orvak of. Ware. QDArT,

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18
